DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 14, 16 – 24, 26 – 34, and 36 – 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakishima et al (US 2017/0094531).
Regarding claim 1, Kakishima et al teach a method of wireless communication at a user equipment (UE) (see figure 1, component 30), comprising: communicating with a base station through a first active beam, the first active beam comprising a serving beam (see figure 3, beam 0, paragraph 0032, “beam#0 currently formed for data transmission to user equipment 30”); receiving a first reference signal (see paragraph 0036, DM-RS) and a second reference signal associated with beam tracking from the base station (see paragraph 0032, “Tracking reference signal TRS”), wherein the first reference signal is received through a first beam of a first plurality of beams (see paragraph 0032 and 0036) and the second reference signal is subsequently received through a second beam of a second plurality of beams (see figure 3 and paragraphs 
Regarding claim 2, which inherits the limitations of claim 1, Kakishima et al further teach wherein the beam tracking includes identifying the new beam for the communication between the UE and the base station if the first active beam deteriorates (see paragraph 0059, “selects an optimum beam”).
Regarding claim 3, which inherits the limitations of claim 1, Kakishima et al further teach wherein the first plurality of beams and the second plurality of beams comprise downlink beams (see paragraph 0032).
Regarding claim 4, which inherits the limitations of claim 1, Kakishima et al further teach wherein the first plurality of beams is different from the second plurality of beams (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 6, which inherits the limitations of claim 1, Kakishima et al further teach wherein the first plurality of beams comprises a set of active beams and the second plurality of beams comprises a set of candidate beams (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 7, which inherits the limitations of claim 1, Kakishima et al further teach wherein the first beam of the first plurality of beams corresponds to the first active beam (see paragraphs 0031 – 0033 and figure 3A and 3B).

Regarding claim 9, which inherits the limitations of claim 1, Kakishima et al further teach further comprising: receiving an indication of the new beam from the base station (see figure 6, component S14 and paragraph 0059).
Regarding claim 10, which inherits the limitations of claim 1, Kakishima et al further teach wherein the first plurality of beams and the second plurality of beams comprise at least one different beam from each other (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 12, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 13, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto.
Regarding claim 14, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 4 is applicable hereto.

Regarding claim 17, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 7 is applicable hereto.
Regarding claim 18, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 8 is applicable hereto.
Regarding claim 19, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 9 is applicable hereto.
Regarding claim 20, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 21, Kakishima et al teach a method of wireless communication at a base station (see figure 1, component 10), comprising: communicating with a user equipment (UE) through a first active beam (see figure 1 and figure 3A and 3B), the first active beam comprising a serving beam (see figure 3, beam 0, paragraph 0032, “beam#0 currently formed for data transmission to user equipment 30”); transmitting a first reference signal (see paragraph 0036, DM-RS) and a second reference signal associated with beam tracking from to the UE (see paragraph 0032, “Tracking reference signal TRS”), wherein the first reference signal is transmitted through a first beam of a 
Regarding claim 22, which inherits the limitations of claim 21, Kakishima et al further teach wherein the beam tracking includes identifying the new beam for the communication between the base station and the UE if the first active beam deteriorates (see paragraph 0059, “selects an optimum beam”).
Regarding claim 23, which inherits the limitations of claim 21, Kakishima et al further teach wherein the first plurality of beams and the second plurality of beams comprise downlink beams (see paragraph 0032).
Regarding claim 24, which inherits the limitations of claim 21, Kakishima et al further teach wherein the first plurality of beams is different from the second plurality of beams (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 26, which inherits the limitations of claim 21, Kakishima et al further teach wherein the first plurality of beams comprises a set of active beams and the second plurality of beams comprises a set of candidate beams (see paragraphs 0031 – 0033 and figure 3A and 3B).

Regarding claim 28, which inherits the limitations of claim 21, Kakishima et al further teach further comprising: receiving channel information corresponding to the new beam from the UE (see claim 5).
Regarding claim 29, which inherits the limitations of claim 21, Kakishima et al further teach further comprising: transmitting an indication of the new beam to the UE (see figure 6, component S14 and paragraph 0059).
Regarding claim 30, which inherits the limitations of claim 21, Kakishima et al further teach wherein the first plurality and the second plurality comprise at least one different beam from each other (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 21 is applicable hereto.
Regarding claim 32, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 22 is applicable hereto.
Regarding claim 33, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 23 is applicable hereto.
Regarding claim 34, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 24 is applicable hereto.

Regarding claim 37, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 27 is applicable hereto.
Regarding claim 38, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 28 is applicable hereto.
Regarding claim 39, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 29 is applicable hereto.
Regarding claim 40, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 30 is applicable hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 15, 25, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al (US 2017/0094531) in view of Kakishima et al (US 2017/0104517) “Kakishima ref2” hereafter).
Regarding claims 5, which inherits the limitations of claim 1, Kakishima et al does not expressly disclose that the first beam are wider than second beams. However, in analogous art, Kakishima ref2 teach a beam selecting method include wherein the first plurality of beams have a wider beam width than the second plurality of beams (see figure 5A and 5B and paragraphs 0057 – 0062). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use have the narrow second plurality of beams. The motivation or suggestion to do so is to provide a technique for efficient beam transmission and beam selection, while preventing overhead from increasing due to excessive traffic of reference signals and feedback information.
Regarding claim 15, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.
Regarding claim 25, which inherits the limitations of claim 21, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto. 
Regarding claim 35, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633